The court therefore orders and decrees, that the defendant do surrender to the complainant the infant female prayed for in the bill. It is further ordered and decreed, that the complainant do recover of the defendant 1 he sum, of one hundred dollars per annum, during the term that they shall live separate and apart, or until he shall agree to cohabit with her, and treat her as becomes a man to treat his wife. The said sum of one hundred dollars per annum to he vested in a trustee for the benefit and support of the complainant, and that the defendant do pay the costs of this suit. It is further ordered that the defendant do give sufficient security to perform this decree, upon doing which, the writ of ne exeat to be dissolved,.